Title: To James Madison from Edmond Kelly, [post–20] February 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia ten [post–20] Feby 1821
                
                On the debate of the Misouri question in the last session Mr Barbour in Senate asserted that the restriction would drive that country into insurrection & that an Ignited spark might sever it from the Union. A poor white population is always opposed to Negroes—the slaveholders in Misouri do not exceed 3 out of 12 of the white people & the Idea of an attempt at Insurrection by one fourth slave Owners against the other 3 4ths. and the general Govt. would cause as Little Terror as Mr Bs speech. The sentiment of this would be father Conscript betrays more timidity & artifice than firmness and wisdom and if it was not an attempt at imposition was at best erroneous. I suspect he Identifies me with his Ignited spark. If so he wrongs me & whatever were my Errors when a boy age & Experience taught me to correct them. I am neither a Demagogue nor an Incendiary but opposed to them—since I came to America my efforts have been zealously & invariably used to check expoze and defeat faction & treason. The Injury and Injustice done me by the british Govt. Interrested me to resist its secret machinations to destroy Amn Indepce. That I contributed to check its progress is evident for which I consider the abuse of Orangemen, Traitors to their Country as Dr Wolcot says exalted praise. Mr B is not one of them but a temporising Coward who wishes to Influence adverse parties to agree to his elevation as president—no honourable man wd descend to such meaness—in the same speech aludeing to the Orange Lodge Sistem he remarks—It was lately but as a speck above the horizon—but that then it obscured the heavens, and hoped the day of its success might be his

last—the B King finds himself disappointed through Orangemen. His aristocratic Orange Lodge partizan and Incendiary was unsuccessfull and therefore he sends a democratic Incendiary who he expects will be more acceptable & successfull—the Kings object being to robb and destroy me & to extend british Govt Influence he cares not whether the Incendiary is an Orangeman or a Jacobin if he effects his purpose. The most capable & successfull is the most favoured—and when men in the highest stations extend patronage to these freebooters and Incendiaries they in effect disseminate very pernicious prejudices among the people at large who are thus divided into parties and arrayed in hostil[it]y to each other in favour of one or other of the Dogs of a british party Itinerants on a british court prostitute Expedn. British patriots would hold such a Conduct in Contempt—neither do the assertions of such adventurers supported only by party Malice & the vindictive passions of the Monarch sanction any Interference with the Jurisprudence of the Country where the property is situate[d] out of which rent was transmitted here—no man was Ever deemed entitled to rent untill he proved Title to the Estate it was recd from—no such proof was ever attempted there or could be made here & unless a court of Justic[e] there certifies such proof to have been made it would be an act of the foulest Injustice to pay away the property of any unfortunate person to such adventurers & sharpers—it would be giving it to them as a quantum meruit for their services to a british court bawd instead of protecting that Just right to it which the Constin. enjoyns. Mr Barbour in one of his late speeches reasserts John Bulls Claims—that is he condemns the narrow and selfish policy by which he insinuates I am actuated to protect my rights and recommends a broad principle—this led me to reflect what Jacks broad principle is or means which I find to be neither more nor less than a Complimt to his superior broad size & stature—had he or his senatorial advocate contended that my property ought to be divided equally among all the satelites or british Intrigue who could prove relationship or Affinity it might be more consistent with the broad principle of Jacobinism & the Guillotine but neither Mr Bull or his advocate means any such thing. Jack wants this property exclusively for himself & is actuated by that selfish principle he disapproves of in me—it is saying in effect, my opponent is of spare & narrow stature blind & useless & so selfish that he wants to preserve his family property. I am of broad & huge stature & superior strength—a sistem Monger or teacher of Jacobinical Doctrines On a representative Sistem—a despiser of superstition & priestcraft believing Nature the only true god & that her grace intended the narrow and the weak should labour for the benefit of the broad and the strong against whom all social Compact is an unjust & unnatural Combination of the weaker & more envious part of mankind. I can be usefull. I can bully a british Ct Prostitute or be bully for her as the public safety or the good of the poor

requires it (for every thing a demagogue does tho it be to cram & fill his pockets full as a Bishop from the treasury is for the good of the poor & to enable him to do the more good). The public good required that I should aid the King in the Contest between him & the Oligarchs (Cromwells) about the property of my narrow selfish Opponent & as his ruin is determined on I ought to be the gainer—such are the sentiments & claims of John Bull—that they are execrable Cannot be disputed. I did not suppose the most superficial pretender to philosophy could Sanction them—this broad principle of rapacity which Mr Bull and his advocate rely on Decapitated the proprietors of property in France and struck a Terror into wealthy Men in the british Isles that prevents their risking the most expensive state of security for the prospect of amelioration from a populace Enfuriated by poor Ambitious & avaricious men—like Cain the Jacobin murders his brother & is more ferocious and Cruel than the barbarous African or arabian robber who do not murder their brethren or prey on their Own societies—the divine law which enjoyns fraternal love and Justice Jack calls a falsehood o[r] cheat because it is a Veto to his rapacious and murderous designs—if Mr B had that Knowlege of the Sciences which a legislator and a Senator Ought to have he would not have advocated such principles—for altho every rational man Condemns the Conduct of the Christian Church from the usurpation of the popedom to the period of modern reformations Yet Science deduced from Celestial observations corroborates & supports the Divine laws and proves that there is no such thing as chance which Atheists assert Created and governs this world and that there is a cause for every thing & that nothing is without a Cause—the retiring of Presidts. Madison & Jefferson from public life I suppose could alone leave Mr B room to hope for the Presidentcy but I hope while there is such a man as Mr Pinkney to offer that Mr P will be the person elected.
                Having said so much of the person who enjoys the british Kings patronage a similar description of the King himself will not be uninterresting.
                A rigid Adherence to that Interest that transferred the Crown to the house of Orange & subsequently to the Elector of Hanover was Visible during the reign of Geo the 3d. Legal disabilities & disqualifications of all sects & of the papists continued & the Govt. was administered with so much party Illiberality that good patriotic men were displeased with it. A dread that France wd afford the Irish papists protection & aid similar to what she gave to the US made it politic to relax the penal Code against them and to give them hopes of its progressive removal conditioned for their future loyalty & fidelity but in other respects it continued a Govt. of sistematic exclusion Very disagreeable to liberal men—the borough Majority on all occasions Voted enormous taxes so equalised in their Collection between the Opulent Landlord and the poor renter that they became

oppressive to the poor Farmer or Tenant on whom the Landlord subsequently shifted the payment of them exacting his rent without deduction for there was no back country to move to & Compliance could not be avoided—in fact the borough Majority supported the Crown & protected the Oligarchs (Cromwells men) in their usurpations—this state of Oligarchic oppression gave so much disgust that discontent became general—the lower Orders were anxious to change their Govt for a democratic one but Experience of what happened in France and the Accumulation of property rendered such a Change Dangerous—it also involved the safety of the Colonies & of all the british possessions nor could the national Debt be secured and Messrs. Fox Sheridan and others who had the Confidence of the nation expected that when their favourite the Prince of Wales the prest King Came into power he would authorise them to reform the Legislature & the Govt & abolish the boroughs—the Influence of the leaders of the opposition & their friendship & partiality for the prest King appears to have had much weight in preventing any attempt to Overthrow the Govt. These national hopes were disappointed. When this favourite of the people came into power he proved himself worthless ungratefull and unprincipled—he reformed no abuse & tho without any necessity for extra Expence did nothing to relieve the people from a load of taxation so oppressive that it Converted the Labouring poor into paupers totally unable by their Labour in a Land of plenty & the most productive soil in Europe to ear[n] or rather to reserve a sufficiency of Bread—of Food and of Raiment. Besoted and callous to every tender Simpathy and humane feeling he neither sees nor cares for their sufferings. He does not consider himself a King for the good of the people but like a remorseless slave Owner the people for his benefit and his thoughts are so exclusively occupyed by sordid selfish and sensual pursuits that one may say of him with the poet
                
                    There goes a man in Vice and folly bred
                    to sense of honour as to Virtue Dead
                
                In short he has continued every tax & every burden which Mr Pitt found it necessary to create to subsidise foreign princes & pay their armies to anihilate democratic France—he has thereby converted the labouring poor into half famished paupers which was the Condition of France previous to the Revolution—he has Violated every humane & honourable principle & every obligation which gratitude for public Indulgence & unmerited national partiality Imposed on him. Dissipation Immoral habits & Dishonourable pursuits are the peculiar traits of his character—the popular sentiment & feeling renders it necessary for him to Continue his Expensive Majorities—but to Continue their expences is a Wanton Injury which

will Exasperate the people—& to loose these Majorities risks the loss or at lest the reduceing of his Authority—& there is no friend to humanity that would not wish the last. The british are a great & a magnanimous people & except the love of Conquest have fewer faults & more excellence than other nations—when they do wrong it is by Order of their King or of Cromwells Oligarchs & an ameliorated Change in their Govt wd benefit the world—put their govt Intrigues to rest—confirm & uphold the Improved changes on the European Continent and ultimately restrict the Infamous Francis Emperor of the Goths the Champion of European Despotism & the Orange Lodge Bully—but alas while british Monopoly continues uninterrupted such a change is scarcely to be expected without Convulsion—if the Amn Govt wd do its duty—establish D Manufs. the british King would loose much of his means to pay those Majorities that Oppress & Enchain England & a radical Change of Govt. wd relieve the british people for if England exported less she would & ought to reduce her taxes one thousand per cent by it—on this principle every friend to despotism & oligarchic oppression every disaffected American will oppose Domc Manufactures & side with Mr Floyd who dislikes Taleyrand for attempting to overthrow the oligarchs—but every patriotic man will vote for them.
                I shall conclude these remarks on the King with a few words relative to his attacks on my family property for however worthless myself & undeserving the distinguished Character of my Ancestors for Sevl Ages procured me the patronage of those antient families that were most opulent & respectable—the patriotic and Virtuous Minority of the british Legislature was always opposed to the rapacious conduct and attacks of the younger branches of the royal family on this property—the supposed influence of this Minority on the Prince of Wales so alarmed Cromwells oligarchs (who expected that his Govt would be unprejudiced liberal & Just & that he wd protect the Just rights of all men without distinction or regard to party feeling[)] that they restricted him in his qualification oath for Regent from calling any one to the peerage without their Consent—they did not stop here. They represented to him the advantage of Adding my family property to his royal funds—& converted him into the Staunchest hound of their pack—poisons were & are since incessant but as he was unable to slay or under that pretence they denied him the reward & his patronage of John Bull was but the effect of disappointment—the King erroneously considered Jack in confidence of & supported by the United Irishmen and by the wealthier patriotic Interest—& thought him an Acquisition to gratify his revenge. My next letter will shew he was mistaken & that European patriots equally despise a disguised Ruffian whether King Demagogue Incendiary or prostitute Bully. Even Men of honour

sometimes find a foil necessary not to destroy but to protect property & unfortunately the rage of Cromwells party to destroy this property subjected it to the attacks of the rapacious & unprincipled.
                About twenty thousand pounds of it thus scattered was collected & saved by the royal Canal Company Ireland—patriotic men—revenge was resolved on—their Canal carried through a rich Country would when finished be very productive but some Misconduct of bad Agents similar to what happened to the US. Bank Embarrassed the Company—they solicited royal aid but prince Shylock or Waterlock would have it to himself & at a Fete given by him on that Occasion at Carlton house Wine was Conveyed from one end of the Table to the other through a silver Canal. Overcome with Immoderate Joy Geo Brute paid mor⟨e⟩ attention to the present Queen of France than was agreeable to her & the french King deemed the friends of Ireland—it was either offensive or displeasing as not being reciprocated—but his Ministers shortly after told him it was inconsistent with his dignity to become a waterman however profitable so the Canal speculation droped—sevl such anecdotes could be related to shew him as addicted to acts of unprincipled Speculative avarice as he was in youth to wastefull & boundless profligacy.
                In feby last he issued a proclamation enjoyning an observance of piety & ordering all adulterous Siners to quit the precincts of St Jamess his holy residence. It was so little expected that few Knew the reason of it—in March afterwards a very improper british dose deprived a Married Lady here of her senses—her husband untill then a friendly man dreaded Elopement & Dishonour. I was at some trouble to undeceive him. The King gained the husband but was disappointed in the wife for there was neither Elopement nor faux pas—in truth these dishonourable acts are Characteristic of Cowardice and Villiany—his flight to Brighton caused by the first alarm on the queens Trial reminds one of the flight of his grandfather Sir Cymon Luttrell Commander of the Irish Horse at Aughrim from the pass he guarded on the flank of the Irish Army—to the british Camp. I would sacrifice all the Estates my ancestors ever possessed rather than I would descend to be the Tool of such a worthless cross bombastard and if he perseveres in harrassing me I will address to him a public letter in some good newspaper to that Effect which I think will travel to England and shall quote Junius as my authority—the human Countenance does not appear to me a surer Index of the mind than base conduct is indicative of a base Origin.
                The necessity to defeat british Govt Intrigue in every Stage and form it may assume and to expoze the falsehoods misrepresentation and Sophistrys of its agents will excuse my long Explanation of the Doctrine & principles advanced by John Bull & his Senatorial advocate who I have no doubt if Elected president will contest the race for royal favour and

patronage with our worthy Governor McMin—they are both of anti Orange Interest tho not less ambitious for Legitimate Dignity. It appears Your Lordship would sound like Magic to either of them. Jacks only Title to a small remnant of my property he Occupies was a Lease for 31 years that Expired & alas there are many others Occupants of the rest whom the bloodhound Beresfords deem Equally Entitled—from which it is evident I gave the true Explanation. This Doctrine reverses the received Maxim Doctrina promovet Vim—with Jack it is mea Vis promovet meam Doctrinam which in plain Language means give me up your cash or my broad and brawny strength shall wrest it from you. Honour & Justice I hope forbid it. Mr Barbour is no statesman—the threats of the british Oligarchs through the Scotch Review appear to have terrified him Into temporising subservience to avert Imaginary Danger—untill America Interferes as a Belligerent Bully in the affairs of Europe british artifice cannot effect a coalition against her—the Emperor Francis who apppears possessed of a high sense of honour & Justice is already Disgusted & the other Monarchs of the Holy Aliance will have some thing to mind at home more Important than Crusadeing against the Inoffensive American population & if France & Spain have not Assimilated their Governmts to that of America having nothing oligarchic they are more approximated so that America has nothing to fear—therefore the man that such threats could terrify wants capacity resolution & penetration—& might be terrified (if presidt) into Concessions not less Dishonourable than fatal. I am with the utmost respect Your Obedient H Servant
                
                    Edmond Kelly
                
            